Citation Nr: 1503131	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  12-31 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to nonservice-connected pension benefits. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Purdum, Counsel







INTRODUCTION

The appellant had active service from February 1976 to March 1978. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). Review of the VA paperless claims processing systems does not reveal any additional documents pertinent to the present appeal.

The appellant failed to report to the most recently scheduled Board hearing on December 1, 2014. No party has asserted that the appellant did not receive sufficient notice of his Board hearing or that he had good cause for his failure to appear. Therefore, the request for a hearing is considered withdrawn. 38 C.F.R.       § 20.704(d) (2014).


FINDING OF FACT

The appellant does not have qualifying active service during a period of war. 


CONCLUSION OF LAW

The criteria for basic eligibility for VA nonservice-connected pension benefits have not been met. 38 U.S.C.A. §§ 101(29), 1502, 1521 (West 2002); 38 C.F.R.             §§ 3.2(f), 3.3 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014). With respect to the appellant's present claim, the nature of his service is the determining factor in this appeal. Consequently, statutory and regulatory provisions pertaining to VA's duty to notify and to assist do not apply to this claim as the resolution is based on statutory interpretation, rather than consideration of the factual evidence. See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001). 

Nonservice-Connected Pension

VA will pay a pension to each veteran of a period of war who is permanently and totally disabled from nonservice-connected disability not the result of his own misconduct. 38 U.S.C.A. §§ 1502, 1521. 

In pertinent part, eligibility for a pension may be established by a veteran having active service of either (1) 90 days or more during a period of war; (2) a period of 90 consecutive days or more when such period began or ended during a period of war; (3) or an aggregate of 90 days or more in two or more separate periods of service during more than one war; or (4) served in active military service and was discharged or released from such wartime service by reason of disability adjudged service-connected, or at time of discharge had a service-connected disability, shown by official service records, which in medical judgment would have justified a discharge for disability. 38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(3).

Active military, naval, or air service includes active duty, any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty. 38 U.S.C.A § 101(24) (West 2002); 38 C.F.R. § 3.6(a) (2014).

For this case, the pertinent period of war is the Vietnam conflict, which is defined as the period beginning on February 28, 1961, and ending on May 7, 1975, in the case of a veteran who served in the Republic of Vietnam during that period. In all other cases, the period beginning on August 5, 1964, and ending on May 7, 1975. 38 U.S.C.A. § 101(29); 38 C.F.R. § 3.2(f).

The appellant served on active duty from February 1976 to March 1978. As such, the Board finds that while the appellant served in the military for more than 90 days, his service was not during a period of wartime. The evidence of record does not include any official documentation showing that the appellant had any other active military duty service during a period of war as defined by law or regulation. 38 C.F.R. § 3.2. The appellant does not assert otherwise. Consequently, the appellant lacks qualifying military service during a period of war, and his claim for nonservice-connected pension benefits must be denied as a matter of law. See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to nonservice-connected pension benefits is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


